DETAILED ACTION
1.	This office action is a response to communication submitted on 04/18/2022. 
2.	Applicant's arguments filed 04/18/2022 have been considered Applicant’s arguments, have been fully considered and are persuasive.  The previous rejection has been withdrawn. However, a new ground of rejection has been issued. 
Information Disclosure Statement
3. 	The information disclosure statement(s) (IDS) submitted on 04/18/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
4. 	Claims 2-13 and 15-28 are presented for examination.
Claim Rejections – 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 recites the limitation “the electromagnetic transducer”.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections – 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 7-10, 20-23 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McConnell et al. (US 6294891 B1).
In regards to claims 7, 20 and 28, McConnell discloses and shows (Figs. 1-53) a method for minimizing undesired movement (i.e. a swim reducing device) of a moving mass (i.e. driven structure/actuator) of an electromagnetic load (i.e. actuator/motor; col.1, lines 15-19), comprising: 
detecting undesired movement (i.e. by means of feedback sensors 26-27) of the moving mass based on real-time measurements of one or more parameters associated with the electromagnetic load (the motion control system may further include one or more sensors, such as sensors 26 and 27, disposed within the system to provide feedback information to controller 22 respectively derived from the actuator 24 and mechanical system 25, col. 8, lines 59-68); 
determining a velocity as a function of time of the moving mass based on the real-time measurements (Figs. 7, 10, 18, 33, col. 9, lines 53-68; col. 11 to col. 15).
from the velocity, determining an acceleration as a function of time of the moving mass; and responsive to the acceleration exceeding an acceleration threshold, affecting the signal applied to the moving mass to reduce the undesired movement (Figs. 7, 10, 18, 33, col. 9, lines 53-68; col. 11 to col. 21).
In regards to claims 8 and 21, McConnell discloses and shows (Figs. 1-53) wherein the one or more parameters associated with the electromagnetic load comprises a back-electromotive force associated with the electromagnetic load (see abstract; col. 2, lines 43-64; col. 8; Figs. 30-31).  
In regards to claims 9 and 22, McConnell discloses and shows (Figs. 1-53) further comprising: determining a derivative with respect to time of the back-electromotive force; and responsive to the derivative with respect to time of the back-electromotive force exceeding an acceleration threshold, affecting the signal applied to the moving mass to reduce the undesired movement (Figs. 7, 10, 18, 33, 37-38, col. 9, lines 53-68; col. 11 to 21).
In regards to claims 10 and 23, McConnell discloses and shows (Figs. 1-53) affecting the signal applied to the moving mass comprises generating a braking signal to be applied to the moving mass to reduce a velocity of the moving mass; wherein generating the braking signal comprises scaling a magnitude of the braking signal to a derivative with respect to time of the back-electromotive force at a time in which the back- electromotive force as a function of time is approximate to zero (Figs. 7, 10, 18, 33, 37-38, col. 9, lines 53-68; col. 11 to col. 21).
Claim Rejections – 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 2-6, 15-19 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over McConnell et al. (US 6294891 B1) in view of MAEDA (JP H10184782 A).
In regards to claims 2, 15 and 27, McConnell shows (Figs. 1-53) a method  and host device for minimizing undesired movement (i.e. a swim reducing device) of a moving mass (i.e. driven structure/actuator) of an electromagnetic load (i.e. actuator/motor; col.1, lines 15-19), comprising: 
detecting undesired movement of the moving mass based (i.e. by means of feedback sensors 26-27) on real-time measurements of one or more parameters associated with the electromagnetic load (the motion control system may further include one or more sensors, such as sensors 26 and 27, disposed within the system to provide feedback information to controller 22 respectively derived from the actuator 24 and mechanical system 25, col. 8, lines 59-68); and 
responsive to detecting undesired movement of the moving mass, affecting a signal applied to the moving mass to reduce the undesired movement generating a braking signal to be applied to the moving mass to reduce a velocity of the moving mass (col. 2, lines 45-64; col. 8, lines 21-25 and Figs. 6-11 and 30-31; robust vibration suppression (RVS) to compensate for back EMF).
Although McConnell discloses affecting a signal applied to the moving mass to reduce the undesired movement to reduce a velocity of the moving mass (as disclosed on applicant specs, that may compensate for noise in measurement of estimated back-EMF), McConnell does not explicitly (emphasis added) mentions generating a braking signal to be applied to the moving mass to reduce a velocity of the moving mass.
However, MAEDA further shows a swing reduction effect by providing a restoring force generating device for generating the force to restore a movable mass (12/512/612) and braking force generating device for generating force to brake the movable mass and generating braking force by means of the friction force of the movable mass. Thus, MAEDA discloses affecting a signal applied to the moving mass to reduce the undesired movement generating a braking signal to be applied to the moving mass to reduce a velocity of the moving mass (see pars 43-47, i.e. e vibration of the movable mass is damped by the braking force of the braking force generator instead of the damping force of the magnetic damper, the vibration of the object to be reduced can be extremely effectively attenuated).
Thus, given the teaching of MAEDA, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit/system of McConnell to provide a braking force to reduce unwanted motion on the load or moving mass, consequently improving the system reliability and performance. 
In regards to claims 3 and 16, MAEDA wherein the braking signal opposes a polarity of the velocity of the moving mass (i.e. This braking force becomes a damping force for the movable mass 512 that reciprocates, pars. 9-20).  
In regards to claims 4 and 17, MAEDA further discloses wherein generating a braking signal comprises adapting a polarity and a magnitude of the braking signal over time (pars. 23, 47).  
In regards to claims 5 and 18, MAEDA further comprising synchronizing the adaptation of the polarity and the magnitude of the braking signal based on when the magnitude of the velocity with respect to time crosses zero (i.e. The damping force is exactly proportional to the moving speed of the movable mass 512.  Pars. 9-20, 34, Figs. 2, 5-5).
In regards to claims 6 and 19, MAEDA wherein generating the braking signal comprises scaling a magnitude of the braking signal to a magnitude of the velocity (i.e. the moving speed of the movable mass 512, pars. 9-20, 47).  

10.	Claims 11-13 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over McConnell et al. (US 6294891 B1) in view of Crawley et al. (US 20140085064 A1).
In regards to claims 11 and 24, McConnell does not explicitly discloses wherein affecting the signal applied to the moving mass comprises reducing an effective impedance of the electromagnetic transducer.  
However, Crawley discloses and shows (Figs. 1-3) wherein affecting the signal applied to the moving mass (i.e. 103/203/303) comprises reducing an effective impedance of the electromagnetic transducer (see abstract and pars. 2-5, 11-34, i.e. the processor can provide impedance commands to the negative impedance converter 205 to adjust the output impedance of the active termination driver 202. In certain examples, adjusting the impedance of the active termination driver output can improve the ability of the processor to determine the resonant frequency of the haptic transducer 203. In some examples, adjusting the impedance of the active termination driver output can provide additional braking control of the resonant haptic transducer 203).
Thus, given the teaching of Crawley, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit/system of McConnell order to reduce the impedance of the electromagnetic transducer/haptic so improve the ability of the processor to determine the resonant frequency of the haptic transducer or adjusting the impedance of the active termination driver output can provide additional braking control of the resonant haptic transducer, consequently improving the system reliability.
In regards to claims 12 and 25, Crawley further discloses and shows (Figs. 1-3) wherein reducing the effective impedance comprises implementing a negative impedance filter applied to a signal for driving the electromagnetic transducer (103/203/303) that reduces the effective impedance (see abstract and pars. 2-5, 11-34).
In regards to claims 13 and 26, Crawley further discloses and shows (Figs. 1-3) wherein the electromagnetic load comprises a haptic transducer (103/203/303, pars. 2-5, 11-34).
Related Prior Arts
11.	The following related prior arts made of record are considered pertinent to applicant’s disclosure to further show the general state of the art and may be applied alone or in combination for rejection of the claims.
 (US 20150036831 A1) discloses results of practical measurement on real transducers reveal an impedance maximum at the equilibrium position x.sub.e and a decrease of the impedance for positive and negative displacement.
(US 7791588 B2) discloses Ripple torque compensation techniques can, according to one or more embodiments of the invention, configure compensation that is specific to each haptic device 124 used within the system. For example, a compensation table can be developed for each motor, which optimally minimizes ripple torque at various frequencies over which the haptic device 124 is driven. Ripple torque compensation can be used, for example, in conjunction with velocity feedback, or other feedback signals provided from the haptic device 124 to the controller 130 or the synthesizer/linearizer 304. A ripple torque compensation technique can, for example, model the haptic device 124 (e.g., motor and mass) as a second-order system, and minimize accelerations under constant load.
(US 20180159457 A1) discloses Between the times t1 and t2, the haptic system is in the intermediate phase, in which the amplitude of the drive signal 720 has decreased to a value B lower than A. The BEMF signal 730 is still in phase with the drive signal. The combined drive and BEMF signal 740, decreases in amplitude.
Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday (9am to 5pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L CARRASQUILLO/
Primary Examiner, Art Unit 2846